Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, Applicant submits that the claims are not directed to an abstract idea and recite significantly more than any alleged abstract ideas. Examiner respectfully disagrees.
The claims are directed to the abstract ideas of identifying a product and subsequently purchasing said product which are grouped within the “commercial or legal interactions” grouping of abstract idea in prong one of step 2A. This is supported by the recitation of the claim: “receive...a first [action] related to a payment...”, “display...a user interface that is able to receive an input related to searching for a product, and user-selected payment means...”, “receive...a second [action] about a target of a transaction...”, “collect a product identifier of the target of the transaction...”, “display...product information of the product identifier...”, “perform...authentication for the payment”, and “request...an external [provider] to perform the payment and receive a payment result corresponding to the request.”
The additional elements of the claim such as “input device”, “communication interface”, “display”, “screen”, “user input”, “payment application program”, “user interface (UI)”, “payment server”, and processor and memory merely uses a computer as a tool to perform an abstract idea. The use of “payment application program”, “display”, “screen”, and “user input” does no more than generally link the abstract idea to a particular field of use, the use of “UI”, “input device”, and “communication interface” does not improve the functioning or performance of the processor/computer and the use of a processor/computer (processor and memory as well as does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Furthermore, Examiner notes that receiving input from a user and interpreting said input to identify a product is in itself an abstract idea and the “interpretation” performed by the electronic device is no more than a typical function performed by the device to carry out the abstract idea (e.g. interpreting a user typing on a keyboard).
Regarding rejection of the claims under 35 USC 103, Applicant submits that Kurani does not teach a UI that is able to receive an input related to searching for a product and a user-selected payment means both displayed on at least part of a screen of a payment app. Examiner respectfully disagrees.
Claim 1 recites, “display...a user interface (UI) that is able to...” Under broadest reasonable interpretation, the prior art must merely teach a user interface capable of receiving an input related to searching and a payment means. Therefore, Fig. 5 discloses both the UI (element 503) and payment means (elements 505 and 506) being displayed on at least part of a screen of the payment application. 
Furthermore, Examiner notes that the UI and payment means both being displayed on at least part of a screen is a design choice of the application. Therefore, so long as the prior art teaches a payment application or UI capable of presenting multiple modules on a single screen (e.g. Fig. 5), the prior art teaches both the search UI and payment means being displayed on one screen.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
In the instant case, claims 1-8 are directed to a product. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 is directed to the abstract idea of identifying an item and subsequently purchasing the item which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receive...a first [action] related to a payment...”, “display...a user interface that is able to receive an input related to searching for a product, and user-selected payment means...”, “receive...a second [action] about a target of a transaction...”, “collect a product identifier of the target of the transaction...”, “display...product information of the product identifier...”, “perform...authentication for the payment”, and “request...an external [provider] to perform the payment and receive a payment result corresponding to the request.” Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “input device”, “communication interface”, “display”, “screen”, “user input”, “payment application program”, “user interface (UI)”, “payment server”, and processor and memory merely uses a computer as a tool to perform an abstract idea. The use of “payment application program”, “display”, “screen”, and “user input” does no more than generally link the abstract idea to a particular field of use, the use of “UI”, “input device”, and “communication interface” does not improve the functioning or performance of the processor/computer and the use of a processor/computer (processor and memory as well as “payment server”) as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “input device”, “communication interface”, “display”, “screen”, “user input”, “payment application program”, “user interface (UI)”, “payment server”, and processor and memory do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “payment application program”, “display”, “screen”, and “user input” does no more than generally link the abstract idea to a particular field of use, the use of “UI”, “input device”, and “communication interface” does not improve the functioning or performance of the processor/computer and the use of processor and memory as well as “payment server” merely use a computer/processor as a tool to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of checking stock of an item and subsequently purchasing the item. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-8 further describe characteristics of data as well as characteristics of the “UI” and “user input”. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 1 recites, “perform user authentication for payment for the product using the user-selected payment means...” It is unclear whether the user authentication is performed using the user-selected payment means or whether the payment for the product is performed using the user-selected payment means. Therefore, the scope of claim 1 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 3-8 are also rejected due to their dependence on at least claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurani et al. (USP 9916577; hereinafter Kurani) in view of Cho et al. (US 2016/0364715; hereinafter Cho).
Regarding claim 1, Kurani teaches: An electronic device, comprising: a memory; an input device (Col 4 line 52-54); a communication interface (Col 4 line 52-54); a display; and a processor configured to electrically connect with the memory and the display, wherein the processor is configured to:
	receive, via the input device, a first user input related to a payment application program (Fig. 9 item 915, Fig. 15 item 1505, Col 4 line 11-37);
execute the payment application program for payment of a product, in response to the first user input (Fig. 9 item 915, Fig. 15 item 1505, Col 4 line 11-37);
display, via the display, a user interface (UI) that is able to receive an input related to searching for a product, and a user-selected payment means, the UI and the user-selected payment means both being displayed on at least part of a screen of the payment application program (Fig. 5, Fig. 17-22, Col 4 line 30-37);
receive, via the input device, a second user input about a target of a transaction through the UI (Col 11 line 16-19, line 44-50, Col 14 line 27-45);
collect a product identifier of the target of the transaction based on interpreting the second user input, received through the UI (Col 11 line 16-19, line 44-50, Col 14 line 27-45);
display, via the display, product information based on the product identifier (Col 11 line 52-Col 12 line 21, Col 14 line 46-59);
and request, via the communication interface, an external payment server to perform the payment and receive a payment result corresponding to the request (Col 4 line 59-64, Col 7 line 18-Col 8 line 2, Col 12 line 40-56).
Kurani does not teach: perform user authentication for payment for the product using the user-selected payment means.
However, in the same field of endeavor, Cho teaches: perform user authentication for the payment for the product using the user-selected payment means (Abstract, 0187, 0271, 0273-0274, 0277).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 1 disclosed by Kurani by including performing user authentication for the payment as disclosed by Cho. One of ordinary skill in the art would have been motivated to make this modification for the purpose of security during payment (0273).
Regarding claim 3, Kurani in view of Cho teaches all limitations of claim 1. Kurani further discloses: wherein the first user input comprises at least one of a touch input, a swipe input, a force touch input, a multi-touch input, or a gesture input (Fig. 5 element 510, Col 14 line 22-25).
Regarding claim 5, Kurani in view of Cho teaches all limitations of claim 1. Kurani further discloses: wherein the processor is configured to: provide the UI configured to receive at least one of a text input, an input using a camera of the electronic device, or an input using a microphone of the electronic device (Fig. 6-7, Col 11 line 44-51, Col 14 line 27-45).
Regarding claim 6, Kurani in view of Cho teaches all limitations of claim 1. Kurani further discloses: wherein the second user input comprises at least one of a text code input, a barcode input, a quick response (QR) code input, or a sound input (Fig. 6-7, Col 6 line 45-Col 7 line 7, Col 11 line 44-51, Col 14 line 27-45).
Regarding claim 7, Kurani in view of Cho teaches all limtitations of claim 1. Kurani further discloses: wherein the processor is configured to: request, via the communication interface, the external payment server to transmit the product information based on the product identifier (Col 11 line 59-63, Col 12 line 50-55).
Regarding claim 8, Kurani in view of Cho teaches all limitations of claim 1. Kurani further discloses: wherein the processor is configured to: receive, via the communication interface, account information of a user, from the external payment server or a server of a merchant who sells the product (Fig. 1, Col 4 line 59-64, Col 5 line 34-38, Col 5 line 47-53, Col 7 line 18-Col 8 line 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurani in view of Cho as applied to claim 1 above, and further in view of Rhee (US 2014/0101737; hereinafter Rhee).
Regarding claim 4, Kurani in view of Cho teaches all limitations of claim 1.
Kurani in view of Cho does not teach: wherein the processor is configured to: execute the payment application program, in response to the first user input being received in at least one of a screen-off state, a lock screen output state, or a home screen output state.
However, in the same field of endeavor, Rhee teaches: wherein the processor is configured to: execute the payment application program, in response to the first user input being received in at least one of a screen-off state, a lock screen output state, or a home screen output state (0068, 0070-0072, 0131).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 1 disclosed by Kurani in view of Cho by including receiving user input in at least one of the states comprising screen-off, lock screen, or home screen as disclosed by Rhee. One of ordinary skill in the art would have been motivated to make this modification by use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi et al. (US 2019/0102768) teaches various methods for operating a mobile payment application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685